132 F.3d 39
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ly A. LAN, Plaintiff-Appellant,v.Robert Nmi MOSCHORAK, District Director Los Angeles Office;Immigration and Naturalization Service,Defendants-Appellees.
No. 93-55213.
United States Court of Appeals, Ninth Circuit.
Argued Aug. 3, 1994.Submission Deferred Aug. 11, 1994.Submitted Dec. 23, 1997.Decided Dec. 30, 1997.

1
Appeal from the United States District Court for the Central District of California, No. CV-92-00043-MRP;  Mariana R. Pfaelzer, District Judge, Presiding.


2
Before:  D.W. NELSON, NOONAN, Circuit Judges, and KING*, District Judge.


3
ORDER**


4
This case is ordered submitted for decision on December 23, 1997.


5
For the reasons stated by the district court, the judgment is AFFIRMED.



*
 The Honorable Samuel P. King, United States District Judge for the District of Hawaii, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.  R. 36-3